        Case 1:19-mc-00058-BAH Document 11-1 Filed 05/28/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF REQUEST TO                  :
MAKE PUBLIC LIST OF                          :       Case No. 19-MC-00058 (BAH)
INVESTIGATIVE MATTERS                        :
RELATED TO SPECIAL COUNSEL’S                 :
INVESTIGATION                                :

                                     PROPOSED ORDER

       Upon consideration of the government’s status report, and the request to submit proposed

redactions by June 18, 2019 contained therein, it is hereby

       ORDERED that the government shall submit its proposed redactions to the lists of docket

information filed on the docket in this matter on or before June 18, 2019.


Date: May ___, 2019                                  ______________________________
                                                     Hon. Beryl Howell
                                                     Chief United States District Judge
